Citation Nr: 1236459	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-45 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

2.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to July 1969 and from August 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The record before the Board can reasonably be construed to include a request for a TDIU.  During the RO hearing in May 2010, the hearing officer indicated that he understood from what had been stated that the Veteran was unable to work and that if that was so, then a claim had been raised for Individual Unemployability (See Transcript at 17.)  The Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) noted that a request for TDIU is not a separate claim for benefits and is best analyzed as a request for an appropriate disability rating as part of the claim for increased compensation.  Here, the Veteran is also in receipt of compensation for disabilities not on appeal to the Board.  As such, the Board finds that it is appropriate to separate the adjudication of the schedular disability rating for PTSD from the adjudication of TDIU.  See Rice, at 455, n.7 (2009) (Noting that is permissible for the Secretary to bifurcate TDIU from the adjudication of an increased rating claim in appropriate circumstances.).

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD has been productive of no more than occupational and social impairment with deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  A November 2008 letter fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  This letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The November 2008 letter specifically advised the veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The record also indicates that the appellant has received Social Security disability benefits; however, the duty to obtain records only applies to records that are "relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.").  

The Veteran was awarded SSA benefits for his mental impairment, the disability at issue in this case.  However, SSA benefits were awarded in December 2005, nearly two years prior to the Veteran's current claim for increased compensation.  There is no indication, then, that the records dated two years prior to the claim would be relevant to the claim.  What is "of consequence" in this case is the current severity of the appellant's service-connected PTSD.  See Francisco, supra.   There is no indication that Social Security records dated in December 2005 and prior would include such information, so remanding the case to obtain such records would serve no useful purpose.  See also Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (SSA records are relevant if related to the injury claimant is seeking benefits for and there is a reasonable possibility of substantiating claim).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in November 2008 and June 2011.  38 C.F.R. § 3.159(c)(4).  The June 2011 VA examiner addressed the symptoms and their severity in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The June 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

Here, the Board has found no probative evidence of record that would warrant a staged rating for this increased rating claim.  There are no identifiable periods of time, since the effective date of service connection, during which this condition has been shown to be disabling to a degree that would warrant a 100 percent disability rating, and thus higher "staged ratings" are not warranted.  

The Veteran's PTSD has been rated as 30 percent disabling pursuant to the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula, a mental condition that has been formally diagnosed but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication warrants a 0 percent evaluation.  

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

The Global Assessment of Function (GAF) score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

In support of his claim, the Veteran submitted an October 2008 authored by Dr. Ortiz which indicates that the Veteran received SSA benefits and also retirement benefits from the Government and that the Veteran indicated that he worked for 22 years but because of problems of aggressiveness toward his peers and clients, retirement was suggested to him by his employer.  Dr. Ortiz noted that the Veteran had been treated by VA as well as a private psychiatrist with a diagnosis of PTSD.  The Veteran was noted to also have symptoms compatible with depression, flashbacks related to Vietnam War experiences, poor energy, feelings of worthlessness, aggressiveness towards wife and grandchildren, irritability, suicidal and homicidal ideas, recent memory difficulties, hypervigilance, and avoidance of falling asleep to avoid recurrent nightmares of Vietnam.  Dr. Ortiz noted an Axis I diagnosis of PTSD with depressive feature and assigned a GAF of 40.  Dr. Ortiz stated, 

In my opinion this patient is not able to engage in any gainful activity and should continue with psychiatric treatment on a more intense basis to prevent further deterioration of psychiatric symptomatology.  Substantial improvement is unlikely to occur represent a real threat to other and himself, the overall is extremely severe.

The Veteran underwent VA PTSD examination in November 2008 at which time the Veteran reported that he had not been hospitalized or treated on an outpatient basis for a mental disorder.  The Veteran reported that he finished a Bachelors Degree in Management.  The Veteran reported that he married in 1973, had three children, and that his relationships with his wife, sons, and grandsons were excellent.  The Veteran also reported that social relations with relatives were very good.  The Veteran stated that he watched television, went on outings, took his grandsons to school, and traveled every time he had time.  The Veteran reported attempting suicide by cutting his wrist in 1974.  There was no history of violence/assaultiveness.  The Veteran reported that his current psychosocial relations were better since 1998 when he converted in the Methodist Church and he left behind drugs and alcohol.  

Psychiatric examination demonstrated that the Veteran was clean, casually dressed, pacing, and wringing his hands.  His speech was noted to be impoverished, soft or whispered, slow, clear, coherent, and irrelevant.  The Veteran was cooperative, his affect was appropriate, and his mood was anxious and depressed.  The Veteran was oriented to person, time, and place; he was preoccupied with one or two topics; and demonstrated paucity of ideas.  The Veteran was noted to be of average intelligence.  He understood the outcome of behavior, and he understood that he had a problem.  The Veteran denied sleep impairment, hallucinations, obsessive/ ritualistic behavior, panic attacks, suicidal thoughts, homicidal thoughts, and episodes of violence.  The Veteran demonstrated appropriate behavior, interpreted proverbs appropriately, and showed an ability to maintain minimum personal hygiene.  The Veteran's demonstrated normal memory and fair impulse control.  

The examiner noted that the Veteran had PTSD symptoms of recurrent and intrusive distressing recollections of the event including images, thoughts, or perceptions as well as recurrent distressing dreams of the event.  The Veteran avoided thoughts, feelings, or conversations associated with the trauma as well as activities, places, or people that aroused recollections of the trauma.  The Veteran demonstrated persistent symptoms of irritability or outbursts of anger and exaggerated startle response.  The examiner noted that the Veteran had PTSD symptoms since 1973 and that there had been no remissions.  The Veteran was diagnosed as having PTSD, and a GAF of 58 was assigned.  The examiner noted that all the Veteran's symptoms were PTSD related:  recollection of traumatic events, flashbacks, nightmares, avoidance behavior, and startle response.  The examiner also noted that the condition was not due, related to, or aggravated by the use of alcohol or any other substance.  The examiner noted that the Veteran had been retired since 2004, that his PTSD symptoms affected his social and marital relations, and that his prognosis was guarded.

In May 2009, the Veteran reported for psychiatric initial evaluation and noted that he was followed at the PCT clinic until 2006 and that he stopped attending due to problems with transportation.  The Veteran reported that he started to be treated by a private psychiatrist for one year (2007).  The Veteran reported that he was only taking Alprazolam 2mg at bedtime on an intermittent basis to help him sleep and that in the past he took other psychiatric medications but could not remember the names.  The Veteran reported that since he returned from Vietnam, he had been hypervigilant, "jumpy," isolated, irritable, having problems sleeping at night, having intermittent episodes of sadness and crying spells.  The Veteran reported that he tried to avoid themes or situations related to war and that most of the time he continuously had images related to the war.  The Veteran denied having any active ideas of harming himself or others.  He reported one past self harm attempt in 1973 by cutting his wrists.  He denied seeing or hearing things not noted by others and having any past or present history of manic signs or symptoms.  There was no evidence of manic symptomatology during the interview.       

Mental status examination demonstrated occasional crying; no tremors, tics, or abnormal involuntary movements; and good eye contact.  His attitude was cooperative; his speech was spontaneous and fluent with normal tone and production; and his mood was noted to have intermittent episodes of sadness.  Affect was noted to be full range, mood congruent, and appropriate.  The Veteran's thought content indicated no suicidal or homicidal ideations and his thought process was relevant, coherent, and logical.  There were no delusions.  The Veteran demonstrated no visual or auditory hallucinations, and he was alert and oriented to person, place, and time.  His memory was grossly intact, his judgment was good, and his insight was fair.  The Veteran was diagnosed as having PTSD and depressive disorder NOS and a GAF of 60 was assigned.  

In June 2009, the Veteran reported that he had been feeling better and said that since starting Zoloft, he had been feeling more calm, relaxed, and animated.  The Veteran claimed that the medication had been helping him with his mood, sleep, anxiety, irritability, and nightmares.  The Veteran talked about his family and medical conditions, and he used humor as a healthy defense mechanism.  The Veteran denied having any active ideas of harming himself or others but reported one past self harm attempt in 1973 by cutting his wrists.  The Veteran denied seeing or hearing things not noted by others and having any past and/or present history of manic signs or symptoms.  There was no evidence of manic symptomatology during the interview.  

Mental status examination demonstrated occasional crying; no tremors, tics, or abnormal involuntary movements; good eye contact.  His attitude was cooperative; his speech was spontaneous and fluent with normal tone and production; his mood was noted to be better.  Affect was noted to be full range, mood congruent, and appropriate.  The Veteran's thought content indicated no suicidal or homicidal ideations and his thought process was relevant, coherent, and logical.  There were no delusions.  The Veteran's demonstrated no visual or auditory hallucinations, and he was alert and oriented to person, place, and time.  His memory was grossly intact, his judgment was good, and his insight was fair with a history of poor compliance with treatment.  The Veteran was diagnosed as having PTSD, and a GAF of 60 was assigned.  

The provider noted that the Veteran had been showing improvement from his depressive signs and symptoms, that he did not present active suicidal or homicidal ideations, active disturbance on perception, or present manic signs or symptoms.  The provider noted that the Veteran had been taking his psychiatric medications as directed with an apparent good response and no side effects.  The provider noted that during the session, the Veteran was able to express his thoughts, feelings, and emotions, and supportive therapy was given.

In May 2010, Dr. Ortiz testified as an expert witness at a RO hearing that he saw the Veteran for the first time in August 1999.  The Board notes that Dr. Ortiz has testified at RO hearings in May 2000, July 2001, and May 2010.

Dr. Ortiz noted, 

Look, beyond the reasonable doubt for me this gentleman fills all the parameters for having PTSD, Post Traumatic Stress Disorder.  Besides that he has features of depression.  ... this gentleman has repeated suicidal traits.  ... Many, many times.  He is very much depressed.  ... Because as to suicide, look, why does he have PTSD?  He has some forces which are contradictory.  It is that this gentleman served in Vietnam from 73, no ... from 67 until 1969.  What did he do then?  He identified dead soldiers at the combat front where they were being killed.  Among them he saw a countless number of his own friends.  He says that he sees them still and dreams about them.  He has nightmares every night and says, "I try to avoid sleeping so I won't end up dreaming.  ...  the last time that I saw him was yesterday and what was going on yesterday?  He was living as if he were in Vietnam.  Why?  Because, every day in Vietnam it would be raining.  ...  As I said, he has thought about killing himself.  He has a bad mood, he forgets things, he doesn't sleep well.  He keeps himself closed up in his home. ...  This gentleman is getting worse.  There has not been a remission in his symptoms ever and he is even worse now.  ...  He does not have healthy industrial or social capacities, in fact, Social Security was granted him due to that reason.  And he has a very bad depression condition.  In my understanding this gentleman is totally and permanently disabled in terms of being able to have any type of income generating work.  And this is not going to improve.  For what he is seeing he is getting worse due to the worldwide situation in which there is nothing secure and he sees war in every part of the world and it brings him back to Vietnam.  ...

When asked if he was in agreement with the GAF score of 58 assigned during the VA examination, Dr. Ortiz stated,

... I already stated that this gentleman does not have healthy industrial or social skills.  For me, the GAF that he should have is 40.  Hm?  This is not going to get better.  ...  Look, with a GAF of 58, no one is granted Social Security.  Because then those are minimum symptoms.  Minimum, temporary.  But this is not temporary, it is going to last an entire lifetime.  In fact, this gentleman's mind goes to Vietnam.  His mind is in Vietnam because he cannot adapt himself to civilian life.  That is his motive ... since he cannot adapt he wants to go back to Vietnam again so that they can kill him there.  It is not for any other motive than that.  This is never going to get better. ...

GAF scores assigned by VA medical professionals between October 2009 and October 2010 ranged from a low of 65 in October 2009, to a high of between 70 and 80 in February 2010, May 2010, July 2010, and October 2010.  In October 2009, the VA psychiatrist noted that the Veteran reported that he been showing improvement from his depressive signs and symptoms and that he had been taking his psychiatric medications as directed with an apparent good response and no side effects.  In February 2010, the Veteran reported that he continued to feel find and claimed that although he had continued with the nightmares and remembering what he endured in Vietnam, he had learned to live with it.  The Veteran reported sleeping for six to eight hours at night and having a healthy appetite.  The VA psychiatrist noted that the Veteran had continued to be stable with the current medications although the Sertraline made the Veteran lightheaded for a couple of hours after taking.  In March 2010, the Veteran reported sleeping for up to nine consecutive hours at night.  The plan was to slowly taper down the Alprazolam.   In May 2010, the Veteran endorsed a "fine" mood but stated that he still had occasional anxious episode and nightmares although he claimed that he was able to tolerate it better.  The Veteran reported that since taking .5mg of the Alprazolam, he had been having more difficulty getting to sleep.  The VA psychiatrist noted that the Veteran would benefit from Zoloft.  In July 2010, the Veteran endorsed a "fine" mood and stated that he was doing well and sleeping well with no increased anxiety or nightmares reported.  The Veteran reported sleeping seven consecutive hours nightly.  Later that month, the Veteran continued to be stable but indicated that he was having mild sleeping difficulties and occasional episode of increased anxiety.  The psychiatrist noted that the Veteran would benefit from an increment of Zoloft dosage.  In October 2010, the Veteran endorsed a "fine" mood and stated that he continued doing well and sleeping well with no increased anxiety or nightmares.  The Veteran reported adequate energy and motivation and adequate appetite.     

Mental status examinations from October 2009 to October 2010 demonstrated no psychomotor retardation or agitation and no rigidity, tremors, or abnormal movements.  The Veteran demonstrated good eye contact, his mood was "fine," his affect was broad, and he was cooperative.  His speech was spontaneous with adequate volume and production.  The Veteran's thought content indicated no feelings of hope or worthlessness, no suicidal or homicidal ideations; and his thought process was goal directed, coherent, relevant, and logical.  There were no delusions.  The Veteran demonstrated no visual or auditory hallucinations, and he was alert and oriented to person, place, and time.  His memory was grossly intact, and his judgment and insight were good.  

The Veteran underwent VA examination in June 2011 at which time he reported that he was currently taking Sertraline for depression and Alprazolam for anxiety.  The Veteran reported that he had been getting better and sleeping better.  The Veteran reported on and off suicidal ideation but had been more motivated with no increased anxiety or worsening nightmares.  The Veteran denied suicide attempts and history of violence/assaultiveness.

Mental status examination demonstrated a clean general appearance, unremarkable psychomotor activity, unremarkable speech, full affect, and happy mood.  The Veteran's attitude was cooperative and friendly, his attention was intact, and he was oriented to person, time, and place.  His thought process and thought content were unremarkable.  He had no delusions, he understood the outcome of behavior, he was of average intelligence, and he understood that he had a problem.  The Veteran reported persistent hallucinations.  His behavior was appropriate, he interpreted proverbs appropriately, and he had no obsessive/ritualistic behavior.  The Veteran denied panic attacks, suicidal thoughts, and homicidal thoughts.  He demonstrated good impulse control, reported no episodes of violence, and demonstrated ability to maintain minimum personal hygiene.  The Veteran's memory was normal.  

The examiner noted that the Veteran demonstrated recurrent and intrusive distressing recollections of the event including images, thoughts, or perceptions.  He also had recurrent distressing dreams of the event.  The Veteran avoided thoughts, feelings, or conversations associated with the trauma as well as activities, places, or people that aroused recollections of the trauma.  The Veteran also had markedly diminished interest or participation in significant activities.  The Veteran also reported irritability or outbursts of anger and difficulty concentrating.  The Veteran reported that he had memories in the form of nightmares three to four times a week.  The Veteran was diagnosed with PTSD, and a GAF of 70 was assigned.      

The Veteran stated that he continued doing and sleeping well with no increased anxiety or worsening nightmares and that he continued to perform his daily activities without difficulties.  The Veteran reported adequate energy and motivation, had adequate appetite, and reported no death wishes, suicidal or homicidal ideation.  The examiner noted that there was no change in functional status and quality of life since the last VA examination.  The examiner also noted that the Veteran had had nightmares but that his daily functioning had not deteriorated.  The examiner noted that the Veteran's mood had not changed drastically as a result of his PTSD symptoms and that his prognosis was guarded.  The examiner noted that the Veteran's PTSD symptoms were controlled by continuous medication.

The findings of record indicate that the Veteran's PTSD symptoms match some of the rating criteria for a 30 percent rating (depressed mood, anxiety, chronic sleep impairment) one rating criterion for a 50 percent rating (disturbances of motivation and mood) and some rating criteria for a 70 percent rating (suicidal ideation; speech intermittently irrelevant; impaired impulse control). 

In this case, it appears that the Veteran's reports to VA mental health professionals have been very different than his reports to Dr. Ortiz.  This has been an ongoing problem.  

The record includes an April 1995 VA examination in which a Board of three psychiatrists evaluation the Veteran and found that the Veteran was quite evasive, hostile, and defensive.  The examiners noted, 

... he is defending from something, and probably this patient is having some difficulties, but he avoid[s] to talk about it.  However, the record shows, in the past, moderate anxiety, hos[ti]lity and he admits problems.  However, at the present time we have no evidence to reach a diagnosis since this patient admits he feels well, relates well, eats well, sleep[s] well, etc.

Translation of the Veteran's statements in 1993 indicate that the Veteran reported that he entered the service again because "I was interesting in going back to Vietnam since there was something unfinished that I did want to end."  He also stated, "it is hard for me to talk about this with somebody who was not in Vietnam.  It takes a lot of effort to talk about this situation."

At the VA examination in 1999, the Veteran told the examiner that he could not talk about his experiences in Vietnam because the examiner would not be able to understand that.  The Veteran stated that he could not talk with anyone that had not been physically in Vietnam and that he has never talked to anyone but that he only talks to Dr. Juarbe Ortiz once.  The Veteran reported that it was better being dead than to live his experience of the war continuously, that the Veteran wanted to go back to Vietnam to finish everything, and that in 1973, he tried to commit suicide after reentering the Army because he was not sent to Vietnam.

At the September 2000 VA examination, the Veteran denied having any problems in terms of relating to other people and stated that it is mostly at home that his behavior becomes isolated and at times irritable when he experiences nightmares.  The examiner noted, 

... he has never shown any significant interference of his condition with his overall functioning and the veteran himself stated this as true.  He describes himself as an excellent worker, he seems to like his work and even though he refer[r]ed [to] some feelings of depression, isolation and irritability that occur mostly at home when he experiences nightmares there are no major difficulties in his family life ...

At the July 2001 RO hearing, the Veteran was asked, "... in terms of symptoms, how do you describe your condition?"  The Veteran replied, "My condition is good, forget it, I am well.  I struggle well and everything."  The Veteran was excused from the hearing, and Dr. Ortiz testified, 

[The Veteran] has the PTSD symptoms, even though he denied, um?  He does not have, let us say, insight of his illness.  He says that he has absolutely nothing wrong, but um,  ... For me, this year he is quite sick, very, very, very sick ... I think that he what he has is a GAP of 40 - 50, I tell you, this man is at risk of committing suicide.  ... He is severely and chronically ill.  It is not like Dr. Martin says, ... "very mild."  ... And like this morning, ... when h[is] appearance changes, when everything changes, he is a different person ...  I am going to say it as people in Puerto Rico say it:  The monster comes out.  He is a different person, ...

In a June 2006 Psychiatric Evaluation report, Dr. Perez noted that he had seen the Veteran first on September 2, 2005 and that he had nine therapeutic session.  Dr. Perez noted that the Veteran had persistent fear of being exposed to unfamiliar and familiar people (noting that the Veteran did not want to talk about his present conditions).

The Board has considered the Veteran's statements regarding the severity of his disability.  In rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In this regard, it is important to note that the Veteran has provided different information regarding his PTSD symptoms to different medical professionals.  As a consequence, the medical professionals have provided their opinions relying in part on the information provided by the Veteran.  
   
As noted above, Dr. Ortiz noted in October 2008 that the Veteran had symptoms of depression, flashbacks, poor energy, feelings of worthlessness, aggressiveness towards his wife and grandchildren, irritability, suicidal and homicidal ideas, recent memory difficulties, hypervigilance, and avoidance of falling asleep to avoid recurrent nightmares of Vietnam.  Dr. Ortiz also testified that the Veteran had suicidal traits, has nightmares every night and tried to avoid sleeping so he won't dream.  Dr. Ortiz noted that the Veteran has suicidal ideation, that he isolates, and that he is his PTSD is only getting worse.  Dr. Ortiz essentially testified that a GAF of 40 most accurately assessed the Veteran's occupational and social functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing (e.g., speech at time illogical, obscure, or irrelevant) or communication or major impairment in several areas, such as work or school (e.g., depressed man avoids friends, neglects family, and is unable to work).   

On the other hand, the VA mental health professionals have consistently assigned high GAF scores.  The November 2008 VA examiner assigned a GAF of 58, and treating health professionals have assigned GAFs from 60 to 70 and even to 80.  GAF scores of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, unable to keep a job).       

At the November 2008 VA examination, the Veteran reported that that his relationships with his wife, sons, and grandsons were excellent and that social relations with relatives were very good.  The Veteran stated that he watched television, went on outings, took his grandsons to school, and traveled every time he had time.  Psychiatric examination demonstrated that the Veteran was pacing, and wringing his hands.  His speech was noted to be impoverished, soft or whispered, slow, clear, coherent, and irrelevant.  His mood was anxious and depressed.  The Veteran was preoccupied with one or two topics; and demonstrated paucity of ideas.  In addition, the examiner noted that the Veteran demonstrated persistent symptoms of irritability or outbursts of anger and exaggerated startle response. 

From May 2009 to October 2010, VA treatment records indicate improvement with medication in the Veteran's sleeping and anxiety.  In May 2009, the Veteran reported being hypervigilant, "jumpy," isolated, irritable, having problems sleeping at night, having intermittent episodes of sadness and crying spells.  By October 2010, the Veteran endorsed a "fine" mood and stated that he continued doing well and sleeping well with no increased anxiety or nightmares.  The Veteran reported adequate energy and motivation and adequate appetite.  As noted above, mental status examinations from October 2009 to October 2010 demonstrated no problems with thought or communication, no suicidal or homicidal ideations, no delusions, and no hallucinations.  

At the June 2011 VA examination, however, the Veteran reported on and off suicidal ideation but had been more motivated with no increased anxiety or worsening nightmares.  Mental status examination indicated that the Veteran had persistent hallucinations.  A GAF of 70 was assigned, and the examiner noted that the Veteran's PTSD symptoms were controlled by continuous medication.

In addition to the Veteran's differing reports of his PTSD symptomatology, the Board also notes that there appears to be some inconsistency with respect to the GAFs assigned and the Veteran's actual psychiatric symptoms.  In this case, the Board notes that the GAF of 58 assigned at the June 2011 VA examination appears to be out of step with the symptoms demonstrated of irrelevant speech, preoccupation, and paucity of ideas in addition to persistent symptoms or irritability or outbursts of anger and exaggerated startle response.  The Board also notes that the GAF of 70 assigned at the June 2011 VA examination appears is out of step with the reported suicidal ideation and persistent hallucinations.  

The Board notes that the record appears to indicate that the Veteran has been doing quite well; and, in fact, the GAF scores assigned by VA medical professionals have consistently been high and have been based on the Veteran's own reports.  Despite appearances of stability and well being, the Veteran has had persistent difficulty with flashbacks, intrusive thoughts, and nightmares causing severe sleep impairment.  In addition, the Veteran has also demonstrated irrelevant speech, preoccupation and paucity of ideas, persistent symptoms of irritability or outbursts of anger, exaggerated startle response, suicidal ideation, and some hallucinations.  As such, the Board cannot conclude that the Veteran's PTSD symptoms do not cause deficiencies in most areas.  

As such, the Board finds that resolving all doubt in the Veteran's favor, in light of the Veteran's symptoms of depression/anxiety, flashbacks, intrusive thoughts, nightmares and sleep impairment, impaired impulse control, intermittent suicidal ideation, and hallucinations, the record supports a grant of 70 percent for PTSD. The evidence indicates that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas. 

Accordingly, the Board finds that the record more nearly approximates a disability rating of 70 percent for PTSD for the entire appeal period.  

That being said, the Board notes that the Veteran's symptoms do not approach the severity contemplated for a 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  Although the June 2011 VA examiner noted persistent hallucinations, there has never been any indication of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name.  

Although Dr. Ortiz has implied that there is a concern about suicide, the Veteran has repeatedly denied suicidal ideation until the June 2011 examination, and then only reported suicidal ideation on and off.  This reflects that he is not in persistent danger to himself.  With respect to Dr. Ortiz's testimony, the Board notes that its persuasiveness is somewhat diminished by his lack of knowledge regarding the Veteran's treatment.  Dr. Ortiz testified in May 2010 that he had the opportunity to see the Veteran on five or six occasions but indicated that he had not seen the Veteran's treatment file.  In fact, Dr. Ortiz could not testify to the medications that the Veteran was taking or if he had been recently hospitalized.

Upon consideration of all of the relevant evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that during the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas supporting no more than a 70 percent disability rating as the Veteran's PTSD has not been manifested by total occupational and social impairment. 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to PTSD in the Rating Schedule focus on psychiatric symptoms which interfere with occupational and social functioning.  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 
  

ORDER

An evaluation of 70 percent, but no higher, for service-connected PTSD is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

With respect to the Veteran's claim for service connection for hypertension, the Board notes that the RO adjudicated the claim as a new claim and not as a request to reopen a previously-denied claim.  

Service connection for arterial hypertension was denied in a June 2008 Board decision.  In September 2008, the Veteran submitted his claim for hypertension based on herbicide exposure in Vietnam.  The Board notes that all theories of entitlement for establishing the same benefit for the same disability constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (holding that all legal theories, even those unknown to the Veteran, for which the benefit sought can be obtained must be considered).  The June 2008 denial, therefore, constitutes a denial with respect to every other theory of entitlement as well including as due to herbicide exposure.  Since hypertension is not a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), the Veteran's contentions do not rise to the level of a valid new legal theory of entitlement.

As such, the issue on appeal is whether new and material evidence has been received to reopen a previously-denied claim for arterial hypertension.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims held that the VCAA required VA to notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

This has not been done.  Therefore, it is apparent that the Board must remand this case to ensure that the Veteran is properly notified of the VCAA and to determine whether all evidence needed to consider the claim has been obtained.  
  
With respect to the issue of entitlement to a TDIU, a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  

In this case, because a 70 percent evaluation has been assigned for the Veteran's PTSD, he now meets the schedular guidelines for a TDIU pursuant to § 4.16(a).  Unfortunately, the Board cannot adequately determine from the existing record how the Veteran's service-connected disabilities collectively affect his employability.  As such, the Board finds that the Veteran should be afforded an appropriate VA examination(s) and/or social and industrial survey to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities. 

Accordingly, the case is REMANDED to the AMC for the following action:

1.  Any actions needed to comply with the VCAA, in the context of a claim to reopen should be accomplished.

2.  Request again the Veteran's medical and adjudication records from the Social Security Administration. All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if records are not available.

3.  The Veteran should be asked to provide up-to-date information concerning his employment and educational history.  Specifically, the Veteran should be asked to submit any other evidence, such as employment records or statements from employers and physicians, supporting his contention that he is incapable of maintaining employment due to his service-connected disabilities. 

4.  The Veteran should be scheduled for a VA examination to determine the impact of his service-connected disabilities on his employability.  The claims folder should be made available to the examiner prior to the examination. All pertinent symptomatology and findings must be reported in detail.  Based on the review of the claims file, the examiner must provide an opinion as to the combined effect of all the Veteran's service-connected disabilities on his ability to obtain or maintain substantially gainful employment.  A rationale should be given for all opinions and conclusions expressed.

5.  Then, in light of all of the evidence received, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


